Opinion issued February 18, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00376-CR
                          ———————————
               CHARLES EUGENE ROBERTSON, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 452nd District Court
                        McCulloch County, Texas
                        Trial Court Case No. 5931


                      MEMORANDUM OPINION

      The trial court convicted appellant Charles Eugene Robertson of assault

against a household member, with a prior conviction, and assessed his punishment

at ten years’ confinement in the Institutional Division, Texas Department of
Criminal Justice.1 In a single issue, appellant argues that the evidence is insufficient

to support his conviction.2 We affirm.

                                     Background

      This case revolves around different versions of how the complainant’s face

came to be injured. The complainant, Lori Brown, testified that she and appellant

were in a dating relationship and, during one extended argument, appellant hit her

in the face with his fist. Brown testified that after the assault her “nose was swollen

and [her] eye was bloodshot” and that she “had vessels in [her] right eye that were

busted.” A photograph of Brown’s face taken the same day as the assault was

admitted into evidence at trial.

      Appellant’s mother testified that she saw Brown a day after the alleged assault

and Brown told her that she had slammed the door on appellant during an argument,

appellant pushed back on the door, and the door hit Brown in the face. Appellant’s

mother, a nurse, also testified that she did not notice any bruising or swelling on

Brown’s face. Appellant’s brother also testified that he saw Brown the day after the

alleged assault and that he did not see any bruising or swelling on her face.


1
      TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2)(A) (West 2011).
2
      This appeal, originally filed in the Third Court of Appeals, Austin, Texas, was
      transferred by the Supreme Court of Texas, pursuant to its docket equalization
      authority, to the First Court of Appeals, Houston, Texas. See TEX. GOV’T CODE
      ANN. § 73.001 (West 2013) (authorizing transfer of cases).


                                           2
      Appellant testified on his own behalf and denied hitting Brown in the face

with his fist. According to appellant, he and Brown were pushing a door back and

forth between them when they were arguing, and the door hit both parties several

times. The State also introduced evidence at trial that appellant had pleaded guilty

to a previous assault-family violence case in 2008.

A.    Standard of Review and Applicable Law

      When reviewing the sufficiency of the evidence, we view all of the evidence

in the light most favorable to the verdict to determine whether any rational fact finder

could have found the essential elements of the offense beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Adames v.

State, 353 S.W.3d 854, 859 (Tex. Crim. App. 2011) (holding that Jackson standard

is only standard to use when determining sufficiency of evidence). During a bench

trial, the trial court is the exclusive judge of the facts and the weight to be given to

the testimony. See Kmiec v. State, 91 S.W.3d 820, 822 (Tex. App.—Houston [1st

Dist.] 2002, pet. ref’d).

      As the sole judge of credibility, the trial court may accept one version of the

facts and reject another, and it may reject any part of a witness’s testimony. See

Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986); Jones v. State, 458
S.W.3d 625, 630 (Tex. App.—Houston [1st Dist.] 2015, pet. ref’d) (noting jury can

choose to disbelieve witness even when witness’s testimony is uncontradicted)



                                           3
(internal citation omitted). We may not re-evaluate the weight and credibility of the

evidence or substitute our judgment for that of the factfinder. Williams v. State, 235
S.W.3d 742, 750 (Tex. Crim. App. 2007). We afford almost complete deference to

the factfinder’s credibility determinations. See Lancon v. State, 253 S.W.3d 699, 705

(Tex. Crim. App. 2008).

      A defendant is guilty of the third-degree felony offense of assault when he

“intentionally, knowingly, or recklessly causes bodily injury” to a family member, a

person with whom the defendant has a dating relationship, or a member of the

defendant’s household, and the State proves that the defendant has been previously

convicted of a prior assault against someone from one these groups. See TEX. PENAL

CODE ANN. § 22.01(a)(1), (b)(2).

B.    Analysis

      There was undisputed evidence at trial that appellant pleaded guilty to a

charge of assault-family violence in 2008. The evidence also established that

appellant and Brown were dating when appellant was charged with hitting Brown in

the face with his fist, leaving Brown with a swollen nose and a bloodshot eye.

Although appellant and his family disputed the cause and extent of Brown’s injuries,

it was within the trial court’s province to credit Brown’s testimony and reject all

conflicting testimony from appellant, his mother, and his brother. See Sharp, 707
S.W.2d at 614; Kmiec, 91 S.W.3d at 822. Although appellant challenges Brown’s



                                          4
credibility on appeal, the trial court was in the best position to evaluate Brown’s

testimony and we will not substitute our judgment for that of the trial court. See

Lancon, 253 S.W.3d at 705; Williams, 235 S.W.3d at 750.

      After considering all of the evidence in the light most favorable to the verdict

and deferring to the trial court’s determinations regarding the weight and credibility

of the evidence, we hold that a rational factfinder could have found the essential

elements of the third-degree felony offense of assault–family violence beyond a

reasonable doubt. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789. We overrule

appellant’s sufficiency challenge.

                                     Conclusion

      We affirm the trial court’s judgment.




                                               Russell Lloyd
                                               Justice


Panel consists of Justices Bland, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5